Name: Commission Implementing Decision (EU) 2015/2250 of 26 November 2015 confirming or amending the average specific emissions of CO2 and specific emissions targets for manufacturers of new light commercial vehicles for the calendar year 2014 pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (notified under document C(2015) 8346)
 Type: Decision_IMPL
 Subject Matter: mechanical engineering;  land transport;  organisation of transport;  environmental policy;  deterioration of the environment;  chemistry
 Date Published: 2015-12-04

 4.12.2015 EN Official Journal of the European Union L 318/39 COMMISSION IMPLEMENTING DECISION (EU) 2015/2250 of 26 November 2015 confirming or amending the average specific emissions of CO2 and specific emissions targets for manufacturers of new light commercial vehicles for the calendar year 2014 pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (notified under document C(2015) 8346) (Only the Dutch, English, Estonian, French, German, Italian, Polish, Portuguese, and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 8(6) and Article 10(1) thereof, Whereas: (1) The Commission is required, pursuant to Article 8(6) of Regulation (EU) No 510/2011, to confirm or amend each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of light commercial vehicles in the Union. On that basis, the Commission is to determine whether manufacturers and pools of manufacturers formed in accordance with Article 7(1) of that Regulation have complied with their specific emissions targets in accordance with Article 4 of that Regulation. (2) Pursuant to Article 4 of Regulation (EU) No 510/2011 the average specific emissions of manufacturers for 2014 are calculated in accordance with the third paragraph of that Article and take into account 70 % of the manufacturer's new light commercial vehicles registered in that year. (3) The detailed data to be used for the calculation of the average specific emissions and the specific emissions targets is set out in point 1 of Part A and Part C of Annex II to Regulation (EU) No 510/2011 and is based on Member States' registrations of new light commercial vehicles during the preceding calendar year. (4) Where light commercial vehicles are type-approved in a multi-stage process, point 7 of Part B of Annex II to Regulation (EU) No 510/2011 requires that the manufacturer of the base vehicle take responsibility for the CO2 emissions of the completed vehicle. (5) The 2014 data were submitted to the Commission by the time-limit of 28 February 2015 in accordance with Article 8(2) of Regulation (EU) No 510/2011 by a majority of the Member States. Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State were not adjusted. (6) On 13 May 2015, the Commission published the provisional data and notified 64 manufacturers of the provisional calculations of their average specific emissions of CO2 in 2014 and their specific emissions targets in accordance with Article 8(4) of Regulation (EU) No 510/2011. Manufacturers were asked to verify the data and to notify the Commission of any errors within 3 months of receipt of the notification in accordance with the Article 8(5) of that Regulation. 23 manufacturers submitted notifications of errors. (7) For the remaining 41 manufacturers that did not notify any errors in the datasets or respond otherwise, the provisional data and provisional calculations of the average specific emissions and the specific emissions targets should be confirmed without adjustments. (8) The Commission has verified the corrections notified by the manufacturers and the respective justifications and the datasets have been adjusted as appropriate. (9) In the case of records without matching vehicle identification numbers and with missing or incorrect identification parameters, such as type, variant, version code or type-approval number, the fact that manufacturers cannot verify or correct those records should be taken into account. As a consequence, it is appropriate to apply an error margin to the CO2 emissions and mass values in those records. (10) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the specific emissions targets subtracted from the average emissions calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the manufacturer's position with regard to its specific emission target. (11) In accordance with Article 10(2) of Regulation (EU) No 510/2011, a manufacturer should be considered as compliant with its specific emission target referred to in Article 4 of that Regulation where the average emissions indicated in this Decision are lower than the specific emissions target, expressed as a negative distance to target. Where the average emissions exceed the specific emissions target, an excess emission premium are to be imposed in accordance with Article 9 of Regulation (EU) No 510/2011, unless the manufacturer concerned benefits from an exemption from that target in accordance with Article 2(4) or Article 11 of that Regulation or is a member of a pool in accordance with Article 7 of that Regulation and the pool complies with its specific emissions target. (12) Following a statement by the Volkswagen Group on 3 November 2015 that irregularities were found when determining type approval CO2 levels of some of their vehicles, the average specific emissions of CO2 and the specific emissions targets should not be confirmed for the Volkswagen pool and its members until further clarification is provided by the Volkswagen Group. As a consequence the Volkswagen pool and its members (Audi AG, Dr Ing. h.c.F. Porsche AG, Quattro GmbH, Seat S.A., Skoda Auto A.S., and Volkswagen AG) should not be subject to this Decision. (13) The average specific emissions of CO2 from new light commercial vehicles registered in 2014, the specific emissions targets and the difference between those two values should be confirmed or amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The values relating to the performance of manufacturers, as confirmed or amended for each manufacturer of light commercial vehicles and for each pool of manufacturers of light commercial vehicles in respect of the 2014 calendar year in accordance with Article 8(6) of Regulation (EU) No 510/2011, are specified in the Annex to this Decision. The values referred to in points (a) to (e) of Article 10(1) of Regulation (EU) No 510/2011 for each manufacturer of light commercial vehicles and for each pool of manufacturers of light commercial vehicles in respect of the 2014 calendar year are also specified in the Annex to this Decision, with the exception provided for in Article 2(4) of that Regulation for the manufacturers concerned. Article 2 This Decision is addressed to the following individual manufacturers and pools formed in accordance with Article 7 of Regulation (EU) No 510/2011: (1) Alke S.r.l. via Vigonovese 123 35127 Padova Italy (2) Automobiles Citroen Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (3) Automobiles Peugeot Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (4) Avtovaz JSC Represented in the Union by: LADA France S.A.S. 13, Route Nationale 10 78310 CoigniÃ ¨res France (5) Bluecar SAS 31-32 quai de Dion Bouton 92800 Puteaux France (6) Bayerische Motoren Werke AG Petuelring 130 80788 MÃ ¼nchen Germany (7) BMW M GmbH Petuelring 130 80788 MÃ ¼nchen Germany (8) FCA US LLC (Chrysler Group LLC) Represented in the Union by: Fiat Chrysler Automobiles Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino Italy (9) CNG-Technik GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (10) Automobile Dacia S.A. Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (11) Daimler AG Mercedesstr 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (12) Dongfeng Motor Corporation Represented in the Union by: Giotti Victoria Srl Sr.l. Pissana Road 11/a 50021 Barberino Val D' Elsa (Florence) Italy (13) DR Motor Company S.p.A. S S 85, Venafrana km 37.500 86070 Macchia d'Isernia Italy (14) Esagono Energia S.r.l. Via Puecher 9 20060 Pozzuolo Martesana (MI) Italy (15) FCA Italy S.p.A. (Fiat Group Automobiles S.p.A.) Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino Italy (16) Ford Motor Company of Australia Ltd Represented in the Union by: Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (17) Ford Motor Company Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (18) Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (19) Fuji Heavy Industries Ltd Represented in the Union by: Subaru Europe NV/SA Leuvensesteenweg 555 B/8 1930 Zaventem Belgium (20) Mitsubishi Fuso Truck & Bus Corporation Represented in the Union by: Daimler AG, Mercedesstr 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (21) Mitsubishi Fuso Truck Europe S.A. Represented in the Union by: Daimler AG, Mercedesstr 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (22) LLC Automobile Plant Gaz Poe 2 60502 LÃ ¤hte Tartumaa Estonia (23) GM Korea Company Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (24) GAC Gonow Auto Co. Ltd Represented in the Union by: Gonow Europe S.r.l. Via Ottaviano 42 00192 Rome Italy (25) Great Wall Motor Company Ltd Represented in the Union by: International Motors Limited I.M. House South Drive Coleshill B46 1DF United Kingdom (26) Hebei Zhongxing Automobile Co., Ltd Represented in the Union by: URSUS SA Lublin, ul. FrezerÃ ³w 7 20-952 Lublin Poland (27) Honda Motor Co., Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (28) Honda of the UK Manufacturing Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (29) Hyundai Motor Company Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (30) Hyundai Assan Otomotiv Sanayi Ve Ticaret A.S. Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (31) Hyundai Motor Manufacturing Czech S.r.o. Kaiserleipromenade 5 63067 Offenbach Germany (32) Hyundai Motor India Ltd Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (33) Isuzu Motors Limited Represented in the Union by: Isuzu Motors Europe NV Bist 12 2630 Aartselaar Belgium (34) IVECO S.p.A. Via Puglia 35 10156 Torino Italia (35) Jaguar Land Rover Limited Abbey Road Whitley Coventry CV3 4LF United Kingdom (36) KIA Motors Corporation Represented in the Union by: Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (37) KIA Motors Slovakia S.r.o. Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (38) LADA Automobile GmbH Erlengrund 7-11 21614 Buxtehude Germany (39) LADA France S.A.S. 13 Route Nationale 10 78310 CoigniÃ ¨res France (40) Magyar Suzuki Corporation Ltd Legal Department Suzuki-Allee 7 64625 Bensheim Germany (41) Mahindra & Mahindra Ltd Represented in the Union by: Mahindra Europe S.r.l. Via Cancelliera 35 00040 Ariccia (Roma) Italy (42) Mazda Motor Corporation Represented in the Union by: Mazda Motor Europe GmbH European R&D Centre Hiroshimastr 1 61440 Oberursel/Ts Germany (43) M.F.T.B.C. Represented in the Union by: Daimler AG, Mercedesstr 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (44) Mia Electric S.A.S. 45, rue des PierriÃ ¨res BP 60324 79143 Cerizay Cedex France (45) Mitsubishi Motors Corporation MMC Represented in the Union by: Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SG Born The Netherlands (46) Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SG Born The Netherlands (47) Mitsubishi Motors Thailand Co., Ltd MMTh Represented in the Union by: Mitsubishi Motors Europe BV MME Mitsubishi Avenue 21 6121 SG Born The Netherlands (48) Nissan International SA Represented in the Union by: Renault Nissan Representation Office Av des Arts 40 1040 Bruxelles Belgium (49) Adam Opel AG Bahnhofsplatz 1IPC 39-12 65423 RÃ ¼sselsheim Germany (50) Piaggio & C S.p.A. Viale Rinaldo Piaggio 25 56025 Pontedera (PI) Italy (51) Renault S.A.S. Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (52) Renault Trucks 99 Route de Lyon TER L10 0 01 69802 Saint Priest Cedex France (53) Ssangyong Motor Company Represented in the Union by: SsangYong Motor Europe Office HerriotstraÃ e 1 60528 Frankfurt am Main Germany (54) Suzuki Motor Corporation Represented in the Union by: Suzuki Deutschland GmbH Legal Department Suzuki-Allee 7 64625 Bensheim Germany (55) Tata Motors Limited Represented in the Union by: Tata Motors European Technical Centre Plc. Internal Automotive Research Centre University of Warwick Coventry CV4 7AL United Kingdom (56) Toyota Motor Europe NV/SA Avenue du Bourget 60 1140 Brussels Belgium (57) Toyota Caetano Portugal S.A. Avenida Vasco de Gama 1410 4431-956 Vila Nova de Gaia Portugal (58) Volvo Car Corporation VAK building Assar Gabrielssons vÃ ¤g SE-405 31 GÃ ¶teborg Sweden (59) Pool for: Daimler AG Mercedesstr 137/1 Zimmer 229 70546 Stuttgart Germany (60) Pool for: FCA Italy S.p.A. Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino Italy (61) Pool for: Ford -Werke GmbH Neihl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (62) Pool for: General Motors Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (63) Pool for: Kia Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (64) Pool for: Mitsubishi Motors Mitsubishi Avenue 21 6121 SG Born The Netherlands (65) Pool Renault 1 Avenue du Golf 78288 Guyancourt Cedex France It shall be published in the Official Journal of the European Union. Done at Brussels, 26 November 2015. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 145, 31.5.2011, p. 1. ANNEX Table 1 Values relating to the performance of manufacturers confirmed in accordance with Article 10 of Regulation (EU) No 510/2011 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average CO2 (70 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) ALKE SRL 16 0,000 222,482  222,482  222,482 2 216,56 0,000 AUTOMOBILES CITROEN 154 961 127,146 160,663  33,517  33,517 1 551,84 148,026 AUTOMOBILES PEUGEOT 154 473 124,856 160,399  35,543  35,543 1 549,00 146,894 AVTOVAZ JSC P7 77 210,189 137,116 73,073 72,997 1 298,64 214,805 BLUECAR SAS 121 0,000 133,522  133,522  133,522 1 260,00 0,000 BAYERISCHE MOTOREN WERKE AG 2 422 129,180 177,329  48,149  48,149 1 731,04 141,416 BMW M GMBH 243 142,347 190,631  48,284  48,284 1 874,07 150,222 CHRYSLER GROUP LLC P2 1 318 200,728 210,825  10,097  20,813 2 091,21 211,988 CNG-TECHNIK GMBH P3 621 116,949 152,149  35,200  35,200 1 460,29 125,337 AUTOMOBILE DACIA SA P7 21 978 120,885 135,623  14,738  14,987 1 282,59 132,196 DAIMLER AG P1 125 357 187,428 217,544  30,116  30,151 2 163,46 199,685 DONGFENG MOTOR CORPORATION DMD 324 153,270 1 174,41 162,614 DR MOTOR COMPANY SRL DMD 2 254,000 1 755,00 254,000 ESAGONO ENERGIA SRL DMD 2 0,000 1 287,50 0,000 FIAT GROUP AUTOMOBILES SPA P2 124 796 141,101 172,327  31,226  31,230 1 677,26 157,616 FORD MOTOR COMPANY OF AUSTRALIA LIMITED P3 12 338 213,167 219,493  6,326  6,333 2 184,42 228,221 FORD MOTOR COMPANY P3 731 217,325 220,629  3,304  3,304 2 196,63 231,048 FORD-WERKE GMBH P3 178 997 158,184 189,189  31,005  31,028 1 858,57 175,294 FUJI HEAVY INDUSTRIES LTD DMD 52 150,500 1 585,31 157,154 MITSUBISHI FUSO TRUCK & BUS CORPORATION P1 723 235,611 245,321  9,710  9,710 2 462,14 241,080 MITSUBISHI FUSO TRUCK EUROPE SA P1 4 236,000 241,960  5,960  5,960 2 426,00 237,750 LLC AUTOMOBILE PLANT GAZ DMD 4 274,000 2 271,25 290,750 GM KOREA COMPANY P4 29 142,400 171,736  29,336  29,336 1 670,90 154,862 GONOW AUTO CO LTD D 74 161,000 175,000  14,000  14,000 1 138,99 173,419 GREAT WALL MOTOR COMPANY LIMITED DMD 279 182,482 1 760,34 195,645 HEBEI ZHONGXING AUTOMOBILE CO Ltd DMD 15 205,200 1 705,20 214,800 HONDA MOTOR CO LTD 11 147,571 192,340  44,769  44,769 1 892,45 174,727 HONDA OF THE UK MANUFACTURING LTD 237 143,721 165,215  21,494  21,494 1 600,78 154,270 HYUNDAI MOTOR COMPANY 1 375 145,133 179,341  34,208  34,208 1 752,68 163,534 HYUNDAI ASSAN OTOMOTIV SANAYI VE 782 107,751 112,806  5,055  5,055 1 037,25 109,752 HYUNDAI MOTOR MANUFACTURING CZECH SRO 1 285 134,567 150,479  15,912  15,912 1 442,33 142,786 HYUNDAI MOTOR INDIA LTD 3 110,000 121,029  11,029  11,029 1 125,67 111,333 ISUZU MOTORS LIMITED 10 810 192,379 207,105  14,726  14,726 2 051,22 200,433 IVECO SPA 31 381 218,029 244,542  26,513  26,513 2 453,76 228,131 JAGUAR LAND ROVER LIMITED D 14 517 255,021 276,930  21,909  21,909 2 030,51 267,020 KIA MOTORS CORPORATION P5 1 378 121,285 145,127  23,842  23,842 1 384,79 132,739 KIA MOTORS SLOVAKIA SRO P5 403 116,418 152,246  35,828  35,828 1 461,34 129,288 LADA AUTOMOBILE GMBH DMD 55 218,842 1 236,35 220,745 LADA FRANCE P7 13 179,000 141,392 37,608 37,608 1 344,62 179,000 MAGYAR SUZUKI CORPORATION LTD DMD 204 114,063 1 283,70 118,029 MAHINDRA & MAHINDRA LTD DMD 178 205,573 2 099,21 210,539 MAZDA MOTOR CORPORATION DMD 335 132,235 1 715,02 152,313 M.F.T.B.C. P1 6 237,750 220,725 17,025 17,025 2 197,67 242,167 MIA ELECTRIC SAS 9 0,000 100,094  100,094  100,094 900,56 0,000 MITSUBISHI MOTORS CORPORATION MMC P6/D 2 368 192,202 210,000  17,798  17,798 1 971,60 202,592 MITSUBISHI MOTORS EUROPE BV MME P6/D 430 203,641 210,000  6,359  6,359 2 060,83 208,040 MITSUBISHI MOTORS THAILAND CO LTD MMTH P6/D 9 711 202,875 210,000  7,125  7,125 1 955,90 206,504 NISSAN INTERNATIONAL SA 39 343 140,282 191,926  51,644  51,644 1 888,00 184,325 ADAM OPEL AG P4 77 322 156,975 177,176  20,201  20,201 1 729,40 172,516 PIAGGIO & C SPA D 2 285 115,871 155,000  39,129  39,129 1 093,36 145,090 RENAULT SAS P7 204 847 114,825 166,494  51,669  51,822 1 614,54 149,052 RENAULT TRUCKS 7 682 214,930 245,610  30,680  30,680 2 465,25 225,265 SSANGYONG MOTOR COMPANY D 741 197,079 210,000  12,921  12,921 2 064,60 203,709 SUZUKI MOTOR CORPORATION DMD 190 158,421 1 231,19 162,100 TATA MOTORS LIMITED 77 191,358 209,026  17,668  17,668 2 071,87 193,169 TOYOTA MOTOR EUROPE NV SA 28 016 181,199 195,431  14,232  14,360 1 925,69 192,592 TOYOTA CAETANO PORTUGAL SA DMD 662 256,985 1 940,61 259,695 VOLVO CAR CORPORATION 2 406 142,776 183,178  40,402  40,402 1 793,94 158,808 Table 2 Values relating to the performance of pools confirmed in accordance with Article 10 of Regulation (EU) No 510/2011 A B C D E F G H I Pool name Pool Number of registrations Average CO2 (70 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) DAIMLER P1 126 090 187,577 217,704  30,127  30,160 2 165,18 199,926 FIAT GROUP AUTOMOBILES SPA P2 126 114 141,520 172,730  31,210  31,253 1 681,59 158,184 FORD-WERKE GMBH P3 192 687 160,689 191,129  30,440  30,467 1 879,43 178,734 GENERAL MOTORS P4 77 351 156,966 177,174  20,208  20,208 1 729,38 172,510 KIA P5 1 781 120,066 146,738  26,672  26,672 1 402,11 131,958 MITSUBISHI MOTORS P6/D 12 509 200,650 210,000  9,350  9,350 1 962,48 205,817 POOL RENAULT P7 226 915 113,870 163,493  49,623  49,771 1 582,27 147,444 Explanatory notes to Tables 1 and 2: Column A: Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2: Pool name means the name of the pool declared by the pool manager. Column B: D means that a derogation relating to a small volume manufacturer has been granted in accordance with Article 11(3) of Regulation (EU) No 510/2011 with effect for the calendar year 2014. DMD means that a de minimis derogation applies, i.e. a manufacturer which together with all its connected undertakings was responsible for fewer than 1 000 new registered vehicles in 2014 does not have to meet a specific emissions target. P means that the manufacturer is a member of a pool (listed in Table 2) formed in accordance with Article 7 of Regulation (EU) No 510/2011 and the pooling agreement is valid for the calendar year 2014. Column C: Number of registrations means the total number of new cars registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Average CO2 (70 %) corrected means the average specific emissions of CO2 that have been calculated on the basis of the 70 % lowest emitting vehicles in the manufacturer's fleet in accordance with the third paragraph of Article 4 of Regulation (EU) No 510/2011. Where appropriate, the average specific emissions of CO2 have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EU) No 510/2011. Column F: Distance to target means the difference between the average specific emissions of CO2 specified in column D and the specific emissions target in column E. Where the value in column F is positive, the average specific emissions of CO2 exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1 = the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1 = the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2 = the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2 = the specific emissions target excluding the unidentifiable vehicles. Column I: Average CO2 (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions but do not take into account the super-credits referred to in Article 5 of Regulation (EU) No 510/2011.